Citation Nr: 1633408	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for invasive urothelial carcinoma (claimed as ureter cancer), to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for colon villous adenoma (claimed as colon cancer to include polyps), to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1969 to February 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A claim for service connection for ureter cancer and colon cancer to include polyps was received in October 2007.  The February 2008 rating decision denied service connection for invasive papillary urothelial carcinoma and colon adenoma villous, to include as due to in-service herbicide exposure.    

In June 2015, the Board obtained an undated Veterans Health Administration (VHA) medical opinion with respect to the issues on appeal.  The Board, in pertinent part, remanded the issues on appeal for further development in December 2015.  The Board also remanded the issue of entitlement to an increased disability rating in excess of 50 for the service-connected posttraumatic stress disorder (PTSD) for issuance of a statement of the case, which was prepared and sent to the Veteran in January 2016.  The Veteran did not file a timely substantive appeal following the issuance of the statement of the case; therefore, the issue of an increased disability rating in excess of 50 percent for PTSD is not in appellate status before the Board.

With respect to the issues of service connection decided herein, pursuant to the December 2015 remand instructions, the agency of original jurisdiction (AOJ) readjudicated the issues in light of the evidence submitted after the most recent May 2010 supplemental statement of the case and issued a supplemental statement of the case reflecting this readjudication in January 2016 continuing the denial of service connection for invasive urothelial carcinoma and colon villous adenoma.  As such, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake,	 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.

In April 2014, the Veteran testified at a personal hearing at the VA RO in Milwaukee, Wisconsin (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed invasive urothelial carcinoma and colon villous adenoma.

2.  The Veteran has confirmed duty in the Republic of Vietnam during the Vietnam era, so is presumed to have been exposed to herbicide agents in service.

3.  Symptoms of invasive urothelial carcinoma and colon villous adenoma were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The Veteran's invasive urothelial carcinoma and colon villous adenoma first manifested many years after service separation and are not causally or etiologically related to active service, to include in-service exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  Invasive urothelial carcinoma was not incurred in active service, and may not be presumed to have been incurred therein, including as due to in-service exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Colon villous adenoma was not incurred in active service, and may not be presumed to have been incurred therein, including as due to in-service exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in September 2009, prior to the initial adjudication of the claims in February 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, the June 2015 VHA medical opinion report, a copy of the April 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A VHA medical opinion (the report of which has been associated with the file) was obtained in June 2015.  The Board finds that the June 2015 VHA medical opinion, taken together with the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base decisions with regard to the issues on appeal.  The VHA examiner reviewed the lay and medical evidence associated with the claims file and provided opinions with supporting rationale.

Finally, the Veteran testified at a hearing before the Board in June 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and suggested the importance of getting a medical nexus opinion relating the ureter and colon disabilities to the in-service herbicide exposure.  See Board hearing transcript at 7-10.

The Veteran presented evidence of symptoms of the ureter and colon disorders and testified as to his belief that in-service exposure to herbicides caused these disabilities.  Further, a VHA medical opinion was obtained that provides additional evidence on the question of whether the invasive urothelial carcinoma or colon villous adenoma is related to in-service exposure to herbicide agents.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Invasive Urothelial Carcinoma and Colon Villous Adenoma

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with invasive urothelial carcinoma and colon villous adenoma.  Malignant tumors, including urothelial carcinoma and villous adenoma (to the extent that it can be a precursor to malignancy), are listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) apply to the issues decided herein.

For a chronic disease such as malignant tumors, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including malignant tumors, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975;	 (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R.   §§ 3.307(a)(6), 3.309(e).  

The Veteran essentially contends that the current ureter and colon disabilities are related to in-service exposure to herbicide agents.  The Veteran contends that exposure to Agent Orange caused a genetic mutation that led to the development of these disorders.  See October 2007 service connection claim, February 2009 notice of disagreement, December 2009 substantive appeal (on a VA Form 9), April 2014 Board hearing transcript at 3-6, March 2015 written statement from the representative.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed ureter and colon disabilities were not incurred in service, and may not be presumed to be incurred therein.

First, the evidence of record demonstrates that the Veteran has currently diagnosed invasive urothelial carcinoma and colon villous adenoma.  A July 2007 VA colonoscopy report notes that the procedure was performed as a follow-up for adenomatous polyps in the colon and a 5 millimeter colon polyp was removed.  An October 2008 VA treatment record notes a diagnosis of invasive papillary urothelial (transitional cell) carcinoma.  A June 2011 VA treatment record notes diagnoses of malignant neoplasm of the ureter and villous adenoma colon.  An August 2013 VA treatment record notes that the Veteran had stage IV urothelial cell carcinoma associated with Muir-Torre syndrome.    
  
Next, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. §1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The service personnel records indicate that the Veteran had foreign service in Vietnam during the Vietnam Era.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Invasive urothelial carcinoma and colon villous adenoma are not on the presumptive list of diseases associated with herbicide exposure.  38 C.F.R.		 § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including ureter and colon cancers.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from this presumption, regardless of whether he was exposed to herbicides in service.  Id.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for a ureter or colon disorder with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

As invasive urothelial carcinoma and colon villous adenoma are chronic diseases under 38 C.F.R. § 3.309(a) (as malignant tumors), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the evidence does not show symptoms of a ureter or colon disability that were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  

Service treatment records do not indicate any in-service treatment for a ureter or colon disorder.  The January 1971 service separation physical examination report notes that the Veteran's genitourinary system and rectum were clinically normal.  The Veteran has not alleged that he was treated for ureter or colon disorders during service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran experienced chronic symptoms of ureter or colon disorders in service.  38 C.F.R.	 § 3.303(b).  

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a ureter or colon disorder since service separation.  Post-service evidence does not reflect a ureter or colon disorder for many years after service separation.      

A June 1993 VA hospital summary report notes a urinalysis and air contrast barium enema to clear the colon were performed and both were normal.  October 1996 VA treatment records note that a cecal polyp found during a colonoscopy that was consistent with tubular adenoma.  A July 2006 VA treatment record that a urological consultation was recommended following urinalysis results showing microscopic hematuria.  A July 2007 VA treatment record notes that atypical urothelial cell clusters were noted.  In August 2007, the Veteran underwent a right segmental ureterectomy that diagnosed invasive transitional cell carcinoma.  

The first recorded symptomatology related to a colon disability is found in October 1996, approximately 25 years after service separation.  The first recorded symptomatology related to a ureter disability is found in July 2006, approximately 35 years after service separation.  These gaps between treatment and service are one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).      

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Veteran has not alleged that he experienced symptoms of a ureter or colon disability during service, continuous symptoms since service, or symptoms to a compensable degree within one year of service.  Rather the Veteran has consistently contended that the ureter and colon disabilities, which manifest after service separation, are related to in-service exposure to herbicide agents.

For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service under 38 C.F.R. § 3.303(b). Additionally, ureter and colon disorders were not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.    

Turning to the theory of direct service connection, based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to the gastrointestinal or genitourinary systems, ureter, or colon during service.  The Board further finds that the weight of the competent evidence demonstrates that the current invasive urothelial carcinoma and colon villous adenoma are not otherwise related to active service, to include as due to herbicide agents.

VA treatment records indicate that the Veteran has been diagnosed with Muir-Torre syndrome, which is multiple carcinomas, primarily of the gastrointestinal tract, in association with large numbers of sebaceous neoplasms.  See Dorland's Illustrated Medical Dictionary 1874 (31st ed. 2007).  An August 2005 VA treatment record notes that blood test results (performed by an non-VA clinic) showed deletions in Exons 1-2 of the hMSH2 gene consistent with a diagnosis of HNPCC (hereditary nonpolyposis colorectal cancer), which is also known as Lynch syndrome.  See id. at 1862.  Muir-Torre syndrome is a variant of Lynch syndrome.  See October 2014 VA genetic counseling note, June 2015 VHA medical opinion report.  A July 2006 VA treatment record notes that the Veteran has the gene defect for Muir-Torre syndrome - the absence of hMSH2 - and patients with this condition are at a significantly increased risk of colon cancer and an increased risk of uro-epithelial neoplasms.  Service connection for Muir-Torre syndrome has been specifically denied.  See March 2015 rating decision.

An April 2008 VA treatment record notes that, if Muir-Torre genetic testing was negative, the Veteran's disorders could be potentially related to Agent Orange.  However, as detailed above, genetic testing was positive for Muir-Torre syndrome and the absence of the hMSH2 gene.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Further, considering the language of the April 2008 statement in its full context, to the extent the VA doctor wrote that the disorders could be potentially related to the in-service exposure to herbicide agents, the Board accords this statement low probative weight as is a statement of mere possibility rather than one of probability.  See 38 C.F.R. § 3.102 (statements that involve "pure speculation or remote possibility" are not within the range of probability); Warren v. Brown,	 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that the illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185 (1999) (holding that a physician's opinion a veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (holding that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown,	 9 Vet. App. 521, 523 (1996).  As such, the Board accords the April 2008 VA medical opinion low probative weight and finds it to be outweighed by the June 2015 VHA medical opinion, discussed below.   

A September 2009 VA treatment record notes that the Veteran's history of extensive chemical exposure while in Vietnam is a known risk for uro-epithelial cancer.  The VA doctor did not opine as to whether the Veteran's ureter and colon disorders were related to in-service exposure to herbicide agents.  The September 2009 VA treatment record notes generally that chemical exposures are a known risk factor developing uro-epithelial cancer.  

The Veteran submitted an article from the National Human Genome Research Institute entitled "Epigenomics" that states that lifestyle and environmental factors, including exposure to pollutants, can expose a person to develop chemical tags that change the epigenome.  The article notes that researchers have already linked changes in the epigenome to various cancers, diabetes, autoimmune disease, and mental illnesses.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West,	 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

The article submitted by the Veteran provides general information about epigenomics and what can cause epigenomes to change.  The Board finds this article is outweighed by the June 2015 VHA oncologist's opinion that is based on the specific facts of this case, including specifically on the Veteran's current ureter and colon disabilities, and diagnosed (non-service-connected) Muir-Torre syndrome in concluding that the ureter and colon disorders are less likely as not related to in-service exposure to herbicides. 

An October 2014 VA genetic counseling note indicates that the Veteran reported that genetic counselors had said that exposure to Agent Orange could have caused his cancer.  In a genetic counseling note, the VA genetic counselor noted that cancer is multifactorial and opined that even a MSH2 mutation does not "cause" caner, but rather puts the individual at a higher risk for cancer.  The VA genetic counselor noted that cancer is caused by an accumulation of genetic changes and could not rule out or confirm any particular environmental exposure as having contributed to the Veteran's cancer.  The VA genetic counselor noted that the Veteran had several risk factors for cancer, including a MSH2 mutation, smoking for 10 to 12 years, and obesity, all of which are known risk factors for cancer.  

The October 2014 VA genetic counselor noted that the cancers the Veteran had developed are not the ones that the Institute of Medicine (IOM) of the National Academy of Sciences had concluded were associated with herbicide use in Vietnam.  The VA genetic counselor further noted that the Veteran has not had more cancers than would be expected for a person with a MSH2 mutation, his age of onset for urinary tract cancer was typical, and he has not had a larger number of sebaceous adenomas than would be expected.  The VA genetic counselor concluded that she was unable to assist the Veteran with his claim that the cancers were related to in-service herbicide exposure. 

In an undated VHA medical opinion (received by the Board in June 2015), the VHA oncologist opined that the most likely etiology of the Veteran's invasive urothelial carcinoma and villous adenoma is genetic predisposition due to (non-service-connected) Muir-Torre syndrome (Lynch syndrome variant).  The VHA oncologist noted that, while he could not find the mismatch repair gene test results in the extensive medical records (these records are associated with the file), the medical history is highly suggestive of genetic predisposition for development of both urothelial and colonic tumors as part of Muir-Torre syndrome because the Veteran had a history of sebaceous adenoma, colonic villous adenoma, and urothelial (ureter) carcinoma.  The VHA oncologist opined that it is less than 50 percent likely that the Veteran's urothelial carcinoma and villous adenoma are related to herbicide exposure during service.   

The VHA oncologist reviewed the claims file, including the lay and medical evidence.  The VHA oncologist had the requisite medical expertise to render a medical opinion regarding the etiology of the claimed ureter and colon disabilities and had sufficient facts and data on which to base conclusions.  Further, the VHA oncologist addressed the assertions of a relationship between the ureter and colon disabilities and the in-service exposure to herbicide agents.  The VHA oncologist based the opinion on the fact that the Veteran had a documented genetic predisposition with a MSH2 mismatch repair gene mutated, which is supposed by the genetic test results associated with the file.  See August 2005 VA treatment record.  Based on the above, the Board finds the VHA medical opinion report to be highly probative.

The Veteran has consistently contended that the current ureter and colon disabilities were caused by exposure to herbicide agents during service in Vietnam, specifically that such exposure caused his genes/DNA to mutate leading to the development of these disabilities.  See e.g. Board hearing transcript at 3-6; see also April and June 2015 VA treatment records (noting that the Veteran feels Agent Orange was definitely a contributing factor to his current health problems).  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,	 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).  

The Board finds that, under the facts of this case that include no symptoms in service and no continuous symptoms after service and for years after service, the Veteran, as a lay person, does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current invasive urothelial carcinoma and colon villous adenoma.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Under the facts of this case, the Veteran is not competent to render an opinion as to the cause or etiology of any carcinoma or adenoma because doing so requires medical knowledge or training about the onset and progression of the unseen aspects of the cancer process, in addition to any observable symptoms of such a disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau at 1377, n.4 (lay persons not competent to diagnose cancer).


Further, the only link between the ureter and colon disorders and in-service herbicide exposure is the Veteran's lay statements.  The etiology of the current ureter and colon disabilities, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and requires knowledge of the complex etiology of a relationship to herbicide exposure.  Such opinion relating a ureter or colon disorder to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause ureter and colon disorder(s), knowledge of other causes and risk factors of ureter and colon disorder(s), and knowledge of factors that differentiate ureter and colon disorder(s) caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the in-service herbicide exposure and the ureter and colon disabilities that manifested 25 and 35 years after service separation, respectively, especially in this case where there is no diagnosis or treatment for symptoms for many years after service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that invasive urothelial carcinoma and colon villous adenoma were not incurred in or otherwise caused by active service, and may not be presumed to 

have been incurred therein, including as due to in-service herbicide exposure.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

Service connection for invasive urothelial carcinoma, to include as due to in-service herbicide exposure, is denied. 

Service connection for colon villous adenoma, to include as due to in-service herbicide exposure, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


